P E R F O R M AN C E – A C C E L E R A T E D

R E S T R I C T E D  S T O C K  A W A R D  A G R E E M E N T

 

Non-transferable

 

GRANT TO

 

_________________

(“Grantee”)

 

by PSS World Medical, Inc. (the “Company”) of

 

[_______________]

 

shares of its common stock, $0.01 par value (the “Shares”)

 

pursuant to and subject to the provisions of the PSS World Medical, Inc. 2006
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
following page (the “Terms and Conditions”). By accepting the Shares, Grantee
shall be deemed to have agreed to the terms and conditions set forth in this
Agreement and the Plan.

 

The restrictions imposed under Section 2 of the Terms and Conditions will expire
on the fifth anniversary of the Grant Date, provided, however, that such
restrictions may lapse earlier based on the Company’s achievement of an earnings
per share target for the fiscal year ending ______, 201_, or upon certain other
events as set forth in Section 3 of the Terms and Conditions.

 

IN WITNESS WHEREOF, PSS World Medical, Inc., acting by and through its duly
authorized officers, has caused this Agreement to be executed as of the Grant
Date.

 

PSS WORLD MEDICAL, INC.

 

By:  _____________________________

 

 

Its: Authorized Officer

 

 

Grant Date:  _______________

 



TERMS AND CONDITIONS

1.  Grant of Shares. The Company hereby grants to the Grantee named on page 1
hereof (“Grantee”), subject to the restrictions and the other terms and
conditions set forth in the Plan and in this award agreement (this “Agreement”),
the number of shares indicated on page 1 hereof of the Company’s $0.01 par value
common stock (the “Shares”). Capitalized terms used herein and not otherwise
defined shall have the meanings assigned to such terms in the Plan.

 

2.  Restrictions. The Shares are subject to each of the following restrictions.
“Restricted Shares” mean those Shares that are subject to the restrictions
imposed hereunder which restrictions have not then expired or terminated.
Restricted Shares may not be sold, transferred, exchanged, assigned, pledged,
hypothecated or otherwise encumbered. If Grantee’s employment with the Company
or any subsidiary terminates for any reason other than as set forth in paragraph
(b) of Section 3 hereof, then Grantee shall forfeit all of Grantee’s right,
title and interest in and to the Restricted Shares as of the date of employment
termination and such Restricted Shares shall revert to the Company immediately
following the event of forfeiture. The restrictions imposed under this Section
shall apply to all shares of the Company’s common stock or other securities
issued with respect to Restricted Shares hereunder in connection with any
merger, reorganization, consolidation, recapitalization, stock dividend or other
change in corporate structure affecting the common stock of the Company.

 

3.  Expiration and Termination of Restrictions. The restrictions imposed under
Section 2 will expire on the earliest to occur of the following (the period
prior to such expiration being referred to herein as the “Restricted Period”):

(a)         the fifth anniversary of the Grant Date; provided Grantee is then
still employed by the Company or any subsidiary; or

(b)        the third anniversary of the Grant Date; provided that the Company
has achieved an earnings per diluted share target of $[______] for the fiscal
year ending ______, 201_;

 

  (c)

the termination of Grantee’s employment by reason of death or Disability;

 

 (d)

the occurrence of a Change in Control; or

(e)         any earlier date as may be set forth in an employment agreement,
change in control agreement or similar agreement in effect from time to time
between the Company or an Affiliate and Grantee.

 

4.  Delivery of Shares. The Shares will be registered in the name of Grantee as
of the Grant Date and may be held by the Company during the Restricted Period in
certificated or uncertificated form. If a certificate for Restricted Shares is
issued during the Restricted Period with respect to such Shares, such
certificate shall be registered in the name of Grantee and shall bear a legend
in substantially the following form (in addition to any legend required under
applicable state securities laws): “This certificate and the shares of stock
represented hereby are subject to the terms and conditions (including forfeiture
and restrictions against transfer) contained in a Restricted Stock Agreement
between the registered owner of the shares represented hereby and PSS World
Medical, Inc. Release from such terms and conditions shall be made only in
accordance with the provisions of such Agreement, copies of which are on file in
the offices of PSS World Medical, Inc.” Stock certificates for the Shares,
without the first above legend, shall be delivered to Grantee or Grantee’s
designee upon request of Grantee after the expiration of the Restricted Period,
but delivery may be postponed for such period as may be required for the Company
with reasonable diligence to comply if deemed advisable by the Company, with
registration requirements under the 1933 Act, listing requirements under the
rules of any stock exchange, and requirements under any other law or regulation
applicable to the issuance or transfer of the Shares.

 

5.  Voting and Dividend Rights. Grantee, as beneficial owner of the Shares,
shall have full voting and dividend rights with respect to the Shares during and
after the Restricted Period. If Grantee forfeits any rights he may have under
this Agreement, Grantee shall no longer have any rights as a stockholder with
respect to the Restricted Shares or any interest therein and Grantee shall no
longer be entitled to receive dividends on such stock. In the event that for any
reason Grantee shall have received dividends upon such stock after such
forfeiture, Grantee shall repay to the Company any amount equal to such
dividends.

 

6.  Changes in Capital Structure. The provisions of the Plan shall apply in the
case of a change in the capital structure of the Company.

 

7.  No Right of Continued Employment. Nothing in this Agreement shall interfere
with or limit in any way the right of the Company or any subsidiary to terminate
Grantee’s employment at any time, nor confer upon Grantee any right to continue
employment.

 

8.  Payment of Taxes. Upon issuance of the Shares hereunder, Grantee may make an
election under Section 83(b) of the Code to be taxed as of the Grant Date.
Grantee will, no later than the date as of which any amount related to the
Shares first becomes includable in Grantee’s gross income for federal income tax
purposes, pay to the Company any federal, state and local taxes of any kind
required by law to be withheld with respect to such amount. The obligations of
the Company under this Agreement will be conditional on such payment or
arrangements, and the Company, and, where applicable, its subsidiary will, to
the extent permitted by law, have the right to deduct any such taxes from any
payment of any kind (including Shares hereunder) otherwise due to Grantee..

 

9.  Amendment. The Committee may amend, modify or terminate this Agreement
without approval of Grantee; provided, however, that such amendment,
modification or termination shall not, without Grantee’s consent, reduce or
diminish the value of this award determined as if it had been fully vested on
the date of such amendment or termination.

 

10.  Plan Controls. The terms contained in the Plan are incorporated into and
made a part of this Agreement and this Agreement shall be governed by and
construed in accordance with the Plan. In the event of any actual or alleged
conflict between the provisions of the Plan and the provisions of this
Agreement, the provisions of the Plan shall be controlling and determinative.

 

11.  Severability. If any one or more of the provisions contained in this
Agreement is deemed to be invalid, illegal or unenforceable, the other
provisions of this Agreement will be construed and enforced as if the invalid,
illegal or unenforceable provision had never been included.

 

12.  Notice. Notices and communications under this Agreement must be in writing
and either personally delivered or sent by registered or certified United States
mail, return receipt requested, postage prepaid. Notices to the Company must be
addressed to PSS World Medical, Inc., 4345 Southpoint Blvd, Suite 250,
Jacksonville, FL 32216, Attn: Secretary, or any other address designated by the
Company in a written notice to Grantee. Notices to Grantee will be directed to
the address of Grantee then currently on file with the Company, or at any other
address given by Grantee in a written notice to the Company.

 